FIFTH DIVISION
                               MCFADDEN, P. J.,
                           RICKMAN and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      March 1, 2019




In the Court of Appeals of Georgia
 A18A1485. BYRD v. ROBINSON.

      MCFADDEN, Presiding Judge.

      Herschel Byrd has filed a petition for writ of mandamus in this court seeking

to invoke our original jurisdiction to require the Fulton County Superior Court Clerk

to transmit records to this court. But because this is not one of the rare cases in which

we will exercise such original jurisdiction, the petition must be dismissed.

             [T]he 1983 Georgia Constitution gave [the Georgia Supreme]
      Court and the Court of Appeals original mandamus jurisdiction. “Each
      court may exercise such powers as necessary in aid of its jurisdiction or
      to protect or effectuate its judgments; but only the superior and appellate
      courts shall have the power to issue process in the nature of mandamus,
      prohibition, specific performance, quo warranto, and injunction.” Ga.
      Const. of 1983, Art. VI, Sec. I, Par. IV. We have construed this grant of
      authority as merely enabling, not mandatory. This [c]ourt has sought to
      maintain its general status as an appellate court, recognizing, among
      other things, that unlike trial courts, this [c]ourt has no established
      mechanism for developing an evidentiary record.
Clark v. Hunstein, 291 Ga. 646, 647-648 (1) (733 SE2d 259) (2012) (citations,

punctuation, and emphasis omitted).

       Unlike the appellate courts, the superior courts of this state are equipped to

develop an evidentiary record and they

       have the power, in proper cases, to issue process in the nature of
       mandamus, prohibition, specific performance, quo warranto, and
       injunction, and hence the need to resort to the appellate courts for such
       relief by petition filed in the appellate courts will be extremely rare.
       There may occasionally appear to be a need to file an original petition
       in the [appellate courts] to issue process in the nature of mandamus, and
       perhaps quo warranto or prohibition, where a superior court judge is
       named as the respondent. This appearance is misleading. Such petition
       may be filed in the appropriate superior court. Being the respondent, the
       superior court judge will disqualify, another superior court judge will be
       appointed to hear and determine the matter, and the final decision may
       be appealed to the [appellate court] for review.

Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983). Thus, “[t]he procedure to be

followed before seeking to invoke this court’s original jurisdiction (the need for

which is extremely rare) is to file such petition in the appropriate [lower] court.”

Graham v. Cavender, 252 Ga. 123 (311 SE2d 832) (1984). Like our Supreme Court,

this court has recognized that “[e]xcept in the rarest of cases, litigants seeking to

invoke this [c]ourt’s original jurisdiction . . . must first petition the superior court for

such relief.” Expedia, Inc. v. City of Columbus, 305 Ga. App. 450, 455 (2) (b) (699

                                             2
SE2d 600) (2010) (citations omitted). Accord Graham, supra at 124 (This procedure

should “be followed in all but those extremely rare situations in which there is a need

for the exercise of this court’s original jurisdiction.”).

      Byrd has not followed this procedure and because his “petition for writ of

mandamus filed in this [c]ourt is not one of the extremely rare instances in which this

[c]ourt’s original jurisdiction is invoked, it is hereby dismissed.” Gay v. Owens, 292
Ga. 480, 482-483 (2) (738 SE2d 614) (2013) (citation and punctuation omitted). See

Henderson v. State, 303 Ga. 241, 245 (3) (811 SE2d 388) (2018) (mandamus petition

naming superior court clerk as defendant is not one of those extremely rare cases in

which the appellate court will exercise its original jurisdiction).

      Petition dismissed. Rickman and Markle, JJ., concur.




                                            3